Mellen C. J.
It is admitted that the pauper has her settlement in Buckfield, unless her husband gained one in Lewiston, in virtue of his residence in that town on the 21st of March 1821; that being the date of the statute relative to the settlement and support of the poor. The counsel for the plaintiffs have relied upon two objections, to shew that the residence of the pauper’s *139husband in Lewiston, at the time alluded to, has not changed his settlement from Buckfield to that town.
It is urged that the intention of the legislature was that no persons, excepting those who had no settlement in any town in the State, should gain one in the town in which they might reside at the date of the act, in virtue of such residence. And to establish this position, the counsel have relied on the last clause of the first section, which is in these words; — “ but all settlements already “ gained by force of. said laws, or otherwise, shall remain until “ lost by gaining others in some of the ways hereafter mentioned.” We do not perceive the force of this argument; for though the clause relates to settlements “ already gained,” it also provides for their continuance no longer than till others shall be gained, in some of the ways afterwards mentioned in the act; and residence in any town at the time, and under the circumstances, mentioned in the act, is one of those ways. We are therefore of opinion that the pauper was a person capable of gaining a settlement in fhe manner before stated, within the true intent of the act.
The next inquiry is whether he did so gain one. Under the seventh mode of gaining a settlement, stated in the second section, is the following provision; — “ Any person, resident in any town at C£ the date of the passage of this act, who has not within one year t£ previous to that date received support or supplies from some “ town as a pauper, shall be deemed to have a settlement in the “ town where he dwells and has his home.” The case finds that the pauper did on that day dwell and have his home in Lewiston, and that he had not personally received support or supplies as a pauper, from any town, within one year next preceding. The only question then is, whether supplies furnished during that year to his children, who had not lived with him, nor been dependent on him, for several years before, are to be considered as furnished to the father, as a pauper, within the true meaning of the statute. The plaintiff’s counsel contend that they are. In giving a construction to that clause, it should be remembered that the statute provisions with respect to the settlement and support of the poor are perfectly arbitrary; not founded on any natural connection or moral obligation; atleast so far as they regard the liability of towns. *140Hence the argument which has been urged, grounded on the liability of a father to maintain his children, seems to furnish no reason for the construction contended for by the plaintiffs. Besides, there seems little room for construction, where the language of the statute is plain and unambiguous. It is equally true that in such cases all the words of a statute are to be considered as having a meaning; and none are to be rejected as useless. As the statute was intended to introduce and establish new principles, it seems that the provision under consideration was designed to fix all settlements on the day the act was passed; so that in the decision of questions which might afterwards arise, the 21st day of March 1821, might be resorted to as the point at which to commence inquiries. But it will be seen at once that the principle urged by the plaintiffs’ counsel would completely defeat such an object; because if supplies furnished to a man’s children in other parts of the State, and having no connection with his family, are tobe considered as constructively furnished to the father, his residence in a particular town, on the day the act was passed, will be no decisive proof of his having gained a settlement in such town; all will be left in uncertainty; and after the lapse of a few years the principle will lead to confusion.
But the word “ pauper” in the clause nowin question must not be rejected, as it forms a distinct and important part of it. The residence of any person, in any town, on the day the act ivas passed, fixed his settlement there, unless, within a year, he had received support and supplies as a pauper. Therefore, if the supplies furnished to a man’s absent children, who are paupers, may, according to the argument, be deemed as constructively furnished to the man himself, still this is not enough ; — they must have been furnished to him as a pauper, to bring the case within the exception ; and if not within the exception, it must be within the rule. It is not pretended in the case before us that the father was a pauper within the year, or that he personally received aid from any town. Now can it have been the intention of the legislature that a man who had his dwelling in a particular town on the day mentioned, — was possessed of a large estate, — taxable and taxed therein, — should not gain a settlement in such town, ■merely because one of his minor children was destitute, in some *141distant part of the State, and was then actually receiving support from the town in which he was then resident ? Do the supplies thus furnished to the son, ipso facto convert the father into a pauper, according to the true intent and meaning of the provision ? Such a construction not only seems to do violence to the plain and direct language of the act, and to have a manifest tendency to abolish the principle of reciprocity, founded on taxation and support ; but also to lead to all that uncertainty and confusion in deciding questions of settlement hereafter, which was evidently intended to be avoided, hy fixing on that day as a terminus a quo. Such a construction we think inadmissible ; and after mature consideration we are of opinion that supplies cannot be considered as furnished to a man as a pauper, unless furnished to himself personally, or to one of his family ; and that those only can be considered as his family, who continue under his care and protection. As the language of the statute is plain, we are not disposed to seek for occult meanings, and thus draw conclusions which may never have been contemplated by the legislature. The consequence is, that the supplies furnished in this case to the children, cannot be considered as furnished to the father, as a pauper ; and accordingly the exceptions are overruled, and the judgment of the Court of Common Pleas affirmed.